Per Curiam.
This is an appeal from an order overruling a motion to strike certain allegations in the complaint on the ground that such allegations were not appropriate to an action ex contractu, it being contended by appellant that the complaint alleged only an action ex contractu.
While there are certain recognized exceptions, none of which are here applicable, the general rule in this jurisdiction is that an order refusing to strike allegations in the pleadings is not subject to an interlocutory appeal. See cases collected in West’s South Carolina Digest, Appeal and Error, Key No. 103.
These cases establish the additional proposition that the refusal of the motion to strike is not conclusive on the trial of the case upon its merits.
Appeal dismissed.